DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 17-20) and nifedipine as the species of vasodilator in the reply filed on 10/18/2021 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Priority
This application is a CON of PCT/US2019/066055, filed 12/12/2019, which claims benefit of U.S. Provisional Application No. 62/780,253, filed 12/15/2018.

Information Disclosure Statement
No Information Disclosure Statement has been filed.


Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20 depends from Claim 17 and recites the composition is administered once a day,
optionally two or more times a day, optionally once a week, optionally two or more times a week, optionally once a month, optionally two or more times a month, optionally a plurality of times a year.
	It is totally unclear how often the composition is administered.  If the composition is required to be “administered once a day”, it literally cannot be administered,  e.g., “two or more times a day” or “once a week”.  If the composition is administered “once a week”, it literally cannot 

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims
The invention is drawn to a method for treatment or prophylaxis of ocular cataracts in a patient comprising administering an effective amount of a pharmaceutical composition comprising at least vasodilator and at least one pharmaceutical excipient.  
The claims broadly encompass not only the treatment but also the prevention (prophylaxis) of ocular cataracts, regardless of cause, in any and all patients, comprising administration of any chemical entity that dilates blood vessels, i.e., “a vasodilator”, by any route of administration.
Applicant appears to suggest that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  Applicant does not, however, provide any medical or scientific basis for this assertion.  By Applicant’s logic, because smoking is a risk factor of both cataract formation and lung cancer, anticancer drugs that treat lung cancer should also treat cataracts, which a person of ordinary skill in the art would find to be unbelievable.  Indeed, Applicant admits that 20 years of cigarette abstinence did not reduce the incidence of cataract surgery to never smoker’s level. Specification at [0025].  Yet, a person of ordinary skill in the art would know that stopping smoking absolutely does reduce the risk of cardiovascular and peripheral vascular diseases, evidencing that cataracts and cardiovascular and peripheral vascular diseases are, quite simply, diseases/disorders having completely different pathologies.  Physical inactivity is also a risk factor of both cataract formation and cardiovascular and peripheral vascular diseases, yet a person of ordinary skill in the art would absolutely not jump to the conclusion that increasing physical activity through exercise would treat cataracts.
Applicant admits that there are no proven, published therapies that prevent, delay, or reverse cataract progression, which is also supported by contemporaneous art which expressly states that “[t]he only available treatment for cataract is surgery”.  See Specification at [0018] and DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages) at the Abstract.  See also [0042] of the disclosure where Applicant acknowledges that no trial of calcium channel blockers, ACE inhibitors, or angiotensin receptor blockers for the prevention or treatment of ocular cataract was ever published.
The Nature of the Invention and Breadth of the Claims weigh against enablement of the claimed invention.

The state and predictability of the art, and relative skill of those in the art
As discussed supra, the only available treatment for cataracts is surgery.  See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages).  As person of ordinary skill in the art would find it, quite simply, unbelievable that administration of a composition comprising “a vasodilator” would treat and/or prevent ocular cataracts.  The treatment, let alone prevention, of ocular cataracts with “a vasodilator” is not considered enabled.  No compound (let alone a genus of compounds as broad as that presently claimed) has ever been found that can treat and/or prevents cataracts, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in the art of ophthalmology, proof must be provided that this revolutionary assertion has merits. It is well established in the art that the only available treatment for cataracts is surgery.  Therefore, a compound effective in treating and preventing ocular cataracts would be a revolutionary exception.  Applicant is asserting that he succeeded where others have failed. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Here, other than anecdotal reports in the disclosure, there is absolutely no evidence that any vasodilator is effective in treating or preventing cataracts.  Even here, it is not apparent whether Applicant actually treated patients or is presenting hypothetical examples.  For example, Applicant does not disclose of what the compositions were comprised, how much was administered, or by what objective measurements it was determined that a treated eye had “reduced symptoms of ocular cataract”.  
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cataracts, “[t]he only available treatment for cataract is surgery”. See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages). A vasodilator disclosed by Applicant to be useful in treating and preventing cataracts (nitroglycerin) actually induces cataracts in cardiac patients through imbalance in redox status. See EL-GHARABAWY ET AL. (Therapeutics and Clinical Risk Management 2016:12, pages 1487–1496).
See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, the disclosure is anything but specific, broadly disclosing any vasodilator, in any amount, administered by any means, can both treat and prevent cataracts. See [0042] of the disclosure where Applicant acknowledges that no trial of calcium channel blockers, ACE inhibitors, or angiotensin receptor blockers for the prevention or treatment of ocular cataract was ever published.
The State and Predictability of the Art weigh against enablement of the claimed invention.

The amount of direction or guidance provided and the presence or absence of working examples
	The invention appears to be predicated solely on Applicant’s unsupported hypothesis that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  There is absolutely no evidence, either in the disclosure or the prior and contemporaneous art, that decreased blood supply is implicated in the genesis or progression of cataracts.  
The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat or prevent cataracts with any particular vasodilator, particularly in humans. Rather, Applicant broadly and generically discloses topical and intravitreal formulations comprise from 0.001 wt. % or less to about 50 wt. % or more of the active ingredient. Specification at [0117].  Applicant then discloses a topical formulation can be provided in the form of a carrier containing the vasodilator, e.g., 50 ppm or less to 1000, 5000, 10000, 50000, 100000, 500000 ppm or more of the vasodilator. Specification at [0119].  Applicant then discloses the vasodilator compositions may contain the vasodilator in an amount effective for the desired therapeutic effect. In some embodiments, the vasodilator compositions are in a unit dosage form and comprise from about 0.1 mg or less to about 5000 mg or more of vasodilator per unit dosage form.  Specification at [0156]. Effectively, Applicant doesn’t know how much of any given vasodilator need be administered to be an “effective amount” for treating or preventing ocular cataract in a subject.  
There is not a single working example of any pharmaceutical composition comprising any vasodilator for use in ocular administration.
The “Examples” appear to be hypothetical as Applicant does not describe of what the administered compositions were comprised, how much was administered, for how long it was administered, or by what objective metric is was determined the treated eye had “reduced symptoms of ocular cataract”.  Applicant merely states it “is observed”, but does not describe what “reduced symptoms” were actually observed.  Even if these examples are not hypothetical, there are, at best, anecdotal.  
Applicant does not disclose or describe any in vitro or in vivo preclinical models of cataract treatment or prevention that a person of ordinary skill in the art might use to evaluate any particular vasodilator for its effectiveness in treating or preventing ocular cataracts.



The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that administering “a vasodilator” could be predictably used as a treatment and prevention for ocular cataract as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicant has presented a hypothesis that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  There is, however, absolutely no evidence, either in the disclosure or the prior and contemporaneous art, that decreased blood supply is implicated in the genesis or progression of cataracts.  There is also no evidence in the art that administration of therapeutic agents can treat or prevent cataracts as the prior art expressly and unequivocally states that “[t]he only available treatment for cataract is surgery”.  See DUBOIS ET AL. (Cochrane Database of Systematic Reviews 2017, Issue 2. Art. No.: CD009493, 20 pages) at the Abstract.  
Determining if any particular “vasodilator” would treat, let alone prevent, ocular cataract in a patient would require formulation of the vasodilator into a suitable dosage form (with only broad, generic guidance from Applicant), determining an effective amount of the vasodilator for treating or preventing ocular cataract (with no guidance or direction from Applicant), and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment (with no guidance or direction from Applicant on such testing).  This amounts to undue experimentation given the nature of the invention, the breadth of the claims, the state and predictability of the art, the limited, broad, generic guidance and direction provided by Applicant, and the lack of objective working examples.  As noted supra, at the time Applicant’s application was filed “[t]he only available treatment for cataract is surgery”.  Applicant’s assertion that any and all vasodilators can not only treat but also prevent ocular cataracts is completely without scientific or medical basis.  Indeed, the only apparent basis for this hypothesis is that because many of the risk factors that impact cataract formation are the same risk factors that affect the vascular supply in cardiovascular and peripheral vascular diseases, “it follows that drugs which affect blood supply in the cardiovascular field may yield results in the cataract field as well”. See Specification at [0014].  Applicant has presented no evidence whatsoever that decreased blood supply to the ocular lens is implicated in the development of cataracts.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 407 482 B (Published March 26, 2001).2
AT ‘482 teaches the present invention is a topical formulation of a drug effective as a calcium antagonist for the preventive treatment of cataract. The following is a description of the possible components and physicochemical properties of this drug for the treatment of cataract: Class I calcium antagonists (e.g., Verapamil, Nifedipine, Diltiazem), or newer compounds with similar activity in question. See page 4, lines 130-134 of provided English Translation.
AT ‘482 teaches verapamil-containing eye drops can be administered in concentrations of 0.01% to 1%. See page 4, lines 154-155 of provided English Translation.
AT ‘482 teaches the active ingredient can be administered in the following preparation forms: a) eye drops (e.g. 0.9% saline solution), b) eye gel (e.g.,. in polyethylene glycol), c) eye ointment, d) slow release drug delivery system (e.g., in hydroxyethylmethacrylate). See page 5, lines 195-197 of provided English Translation.
AT ‘482 expressly claims the use of calcium antagonists of the phenylalkylamine class in particular Verapamil and gallopamil, together with auxiliaries customary in ophthalmology (such as eye compatible buffer solutions, viscosity-increasing substances and preservatives) for the production of a drug against cataract in topical application form. See Claims.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUIZ (US 2017/0348277 A1; Published Dec. 7, 2017).
As per Claims 17-20, Ruiz teaches a method of treating a subject comprising: providing eye drops comprising an aqueous solution of at least one water soluble cannabinoid, saline, and a vasodilator; administering the eye drops topically to an eye of the subject (Claim 7), wherein the method treats cataracts (Claim 13).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP NO. 5,525,601 (Issued Jun. 11, 1996).
As per Claims 17-20, US ‘601 teaches a method for alleviating ocular surface pain in a mammalian eye comprising administering to a mammalian eye having ocular surface pain an amount of a calcium channel blocking agent effective to alleviate the ocular surface pain (Claim 1), wherein the calcium channel blocking agent is, inter alia, nifedipine (Claim 4).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAIR ET AL. (Eye, 2009, vol. 23, pages 989-990).
As per Claims 17-20, Nair et al. teach administering an effective amount [5 mg orally] of nifedipine to human patients having cataracts scheduled for cataract surgery. See page 989.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STOCCHE ET AL. (Rev. Bras. Anestesiol., 2002, vol. 52, no. 4, pages 426-433) (ABSTRACT attached).
As per Claims 17-20, Stocche et al. teach sublingually administering a pharmaceutical composition comprising nifedipine to patients having cataracts, i.e., patients undergoing cataract extraction. See Abstract.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMETAKA ET AL. (J. Pharmacol. Sci., 2008, vol. 106, no. 4, pages 651-658).
As per Claims 17-20, Kametaka et al. teach administration of a pharmaceutical composition comprising 0.1% w/w nifedipine to diabetic rats slowed progression rate of diabetic cataracts and may be considered as a candidate drug to suppress the progression of diabetic cataracts. See Abstract; page 652, right column, “Drug treatment”; Figure 3.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FARGHALY ET AL. (European Journal of Pharmacology, 2014, vol. 729, pages 1-9).
	As per Claims 17-20, Farghaly et al. teach nifedipine dissolved in a mixture of ethanol, PEG 400, and distilled water (2:1:7) at a concentration of 0.1 mg/mL was injected intraperitoneally (1.0 ml/kg) to patients in need of treatment or prophylaxis of ocular cataracts, i.e., albino rats injected with sodium selenite to induce cataracts. See Abstract; page 2, left column, “Chemicals and drugs” and “Pharmacological treatment; Figure 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application Nos. 17/339,569, 17/340,486, 17/360,466, 17/361,862, and  17/382,624 (reference applications). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the co-pending claims encompass administering an effective amount of a pharmaceutical composition comprising at least one vasodilator and at least one pharmaceutical excipient to a subject.  The intended use of such administration, i.e., treatment or prophylaxis of ocular cataract (instant claims), treatment of osteoarthritis syndrome (‘569 application), treatment or prophylaxis of macular degeneration (‘486 application), treatment or prophylaxis of gingival recession (‘466 application), treatment or prophylaxis of hearing loss (‘862 application), and treatment or prophylaxis of alopecia (‘624 application) do not distinguish the claims as the “prophylaxis” embodiment of the claims encompass administration to any and all patients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ETTL ET AL. (Br. J. Opthalmol., 2004, vol. 88, pages 44-47) describes topically administering eye drops to patients [rats] 0.2% RS-verapamil hydrochloride [calcium channel blocker] three times daily for 8 weeks inhibited the progression of cataracts in diabetic rats;
USP No. 4,981,871 teaches methods for lowering elevated intraocular pressure in a mammalian eye comprising administering to a mammalian eye having an elevated intraocular pressure an amount of a Class I calcium channel blocking agent effective to lower said elevated intraocular pressure;
USP No. 5,435,998 teaches methods for treating low-tension glaucoma comprising topically administering to the eye of a human or mammal afflicted with low-tension glaucoma an amount of a Class I calcium channel blocking agent which is effective to increase blood flow to the optic nerve head; and
USP No. 5,431,907 teaches methods for treating ischemic disorders of the posterior segment of the eye comprising topically administering to the eye an amount of a Class 1 calcium channel blocking agent which is effective to increase blood flow in the central retinal artery.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2 Citations below are made in reference to the provided English Translation.